Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 1 of 29

PRIVATE & CONFIDENTIAL
Globe Bridgers SA

NOTICE TO RESIDENTS OF NEW YORK STATE

THIS SECURITY IS NOT BEING OFFERED OR DISTRIBUTED TO ANY RESIDENT OF, OR
ANY PERSON LOCATED OR DOMICILED IN, THE STATE OF NEW YORK, INCLUDING TO
ANY ENTITY FORMED, ORGANISED, OR INCORPORATED IN OR UNDER THE LAWS OF
THE STATE OF NEW YORK OR HAVING ITS PRINCIPAL PLACE OF BUSINESS IN THE
STATE OF NEW YORK (“NEW YORK PERSON”). THE ISSUER IS NOT SOLICITING
PURCHASES BY NEW YORK PERSONS IN ANY WAY.

NOTICE TO RESIDENTS OF JAPAN

THIS SECURITY IS NOT BEING OFFERED OR DISTRIBUTED TO ANY RESIDENT OF OR
ANY PERSON LOCATED OR DOMICILED IN JAPAN.

NOTICE TO RESIDENTS OF CUBA, IRAN, NORTH KOREA, SYRIA AND THE CRIMEA
REGION

THIS SECURITY IS NOT BEING OFFERED OR DISTRIBUTED TO ANY RESIDENT OF OR
ANY PERSON LOCATED OR DOMICILED IN CUBA, IRAN, NORTH KOREA, SYRIA, THE
CRIMEA REGION OR ANY OTHER COUNTRY OR TERRITORY THAT IS SUBJECT OF
COUNTRY-WIDE OR TERRITORY-WIDE SANCTIONS.

NOTICE TO RESIDENTS OF THE UNITED STATES

THE OFFER AND SALE OF THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR UNDER
THE SECURITIES LAWS OF ANY U.S. STATES. THIS SECURITY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
SECURITIES ACT OR IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.

NOTICE TO RESIDENTS OF THE EUROPEAN ECONOMIC AREA (“EEA”)

IN RELATION TO EACH MEMBER STATE OF THE EEA, NO OFFER OF SECURITIES MAY
BE MADE TO THE PUBLIC IN THAT MEMBER STATE EXCEPT: (A) TO ANY LEGAL
ENTITY WHICH IS A QUALIFIED INVESTOR AS DEFINED IN THE PROSPECTUS
DIRECTIVE; (B) TO FEWER THAN 150 NATURAL OR LEGAL PERSONS (OTHER THAN
QUALIFIED INVESTORS AS DEFINED IN THE PROSPECTUS DIRECTIVE) AS PERMITTED
UNDER THE PROSPECTUS DIRECTIVE; OR (C) UNDER ANY OTHER CIRCUMSTANCES
FALLING WITHIN ARTICLE 3(2) OF THE PROSPECTUS DIRECTIVE, PROVIDED THAT NO
SUCH OFFER OF SECURITIES WILL REQUIRE THE ISSUER TO PUBLISH A PROSPECTUS
PURSUANT TO ARTICLE 3 OF THE PROSPECTUS DIRECTIVE, OR SUPPLEMENT A
PROSPECTUS PURSUANT TO ARTICLE 16 OF THE PROSPECTUS DIRECTIVE,

THIS SECURITY IS NOT INTENDED TO BE OFFERED, SOLD OR OTHERWISE MADE
AVAILABLE TO AND SHOULD NOT BE OFFERED, SOLD OR OTHERWISE MADE
AVAILABLE TO ANY RETAIL INVESTOR IN THE EEA. FOR THESE PURPOSES, A RETAIL
INVESTOR MEANS A PERSON WHO IS ONE (OR MORE) OF: (I) A RETAIL CLIENT AS
DEFINED IN POINT (11) OF ARTICLE 4(1) OF DIRECTIVE 2014/65/EU (“MIFID IT”); OR (ID
A CUSTOMER WITHIN THE MEANING OF DIRECTIVE 2002/92/EC, WHERE THAT
CUSTOMER WOULD NOT QUALIFY AS A PROFESSIONAL CLIENT AS DEFINED IN POINT
(10) OF ARTICLE 4(1) OF MIFID TI; OR (IIT) NOT A QUALIFIED INVESTOR AS DEFINED IN
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 2 of 29

PRIVATE & CONFIDENTIAL

THE PROSPECTUS DIRECTIVE, CONSEQUENTLY NO KEY INFORMATION DOCUMENT
REQUIRED BY REGULATION (EU) NO 1286/2014 (THE “PRHUPS REGULATION”) FOR
OFFERING OR SELLING THIS SECURITY OR OTHERWISE MAKING IT AVAILABLE TO
RETAIL INVESTORS IN THE EEA HAS BEEN PREPARED AND THEREFORE OFFERING OR
SELLING THIS SECURITY OR OTHERWISE MAKING IT AVAILABLE TO ANY RETAIL
INVESTOR IN THE EEA MAY BE UNLAWFUL UNDER THE PRIIPS REGULATION, IT IS A
CONDITION OF YOU RECEIVING AND RETAINING THIS DOCUMENT THAT YOU
WARRANT THAT YOU ARE A QUALIFIED INVESTOR.

FOR THE PURPOSES OF THIS NOTICE, THE EXPRESSION AN “OFFER TO THE PUBLIC”
IN RELATION TO ANY SECURITIES IN ANY MEMBER STATE MEANS THE
COMMUNICATION IN ANY FORM AND BY ANY MEANS OF SUFFICIENT INFORMATION
ON THE TERMS OF THE OFFER AND THE SECURITY BEING OFFERED 80 AS TO ENABLE
AN INVESTOR TO DECIDE TQ PURCHASE THE SECURITY, AS THE SAME MAY BE
VARIED IN THAT MEMBER STATE BY ANY MEASURE IMPLEMENTING THE
PROSPECTUS DIRECTIVE IN THAT MEMBER STATE. THE EXPRESSION “PROSPECTUS
DIRECTIVE” MEANS DIRECTIVE 2003/71/EC (AS AMENDED, INCLUDING BY DIRECTIVE
2010/73/EU), AND INCLUDES ANY RELEVANT IMPLEMENTING MEASURE IN ANY
MEMBER STATE.

NOTICE TO RESIDENTS OF THE UNITED KINGDOM

IN THE UNITED KINGDOM, THIS DOCUMENT IS BEING DISTRIBUTED ONLY TO, AND IS
DIRECTED ONLY AT (AND ANY INVESTMENT ACTIVITY TO WHICH IT RELATES WILL
BE ENGAGED ONLY WITH) QUALIFIED INVESTORS (WITHIN THE MEANING OF
ARTICLE 2(1)(E) OF THE PROSPECTUS DIRECTIVE), AND WHO HAVE PROFESSIONAL
EXPERIENCE IN MATTERS RELATING TO INVESTMENTS FALLING WITHIN ARTICLE
19(5) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION)
ORDER 2005, AS AMENDED (THE “FPO”) OR WHO FALL WITHIN ARTICLE 49(2) OF THE
FPO (ALL SUCH PERSONS BEING REFERRED TO AS “RELEVANT PERSONS”). THIS
DOCUMENT HAS NOT BEEN APPROVED BY AN AUTHORISED PERSON. ANY
INVESTMENT TO WHICH THIS DOCUMENT RELATES IS AVAILABLE ONLY TO (AND
ANY INVESTMENT ACTIVITY TO WHICH IT RELATES WILL BE ENGAGED ONLY WITH)
RELEVANT PERSONS. THIS DOCUMENT IS DIRECTED ONLY AT RELEVANT PERSONS
AND PERSONS WHO ARE NOT RELEVANT PERSONS SHOULD NOT TAKE ANY ACTION
BASED UPON THIS DOCUMENT AND SHOULD NOT RELY ON IT. IT IS A CONDITION OF
YOU RECEIVING AND RETAINING THIS DOCUMENT THAT YOU WARRANT THAT YOU
ARE A RELEVANT PERSON.

NOTICE TO RESIDENTS OF FRANCE

THIS DOCUMENT HAS NOT BEEN PREPARED, AND IS NOT DISTRIBUTED, IN THE
CONTEXT OF A PUBLIC OFFERING OF FINANCIAL SECURITIES IN FRANCE WITHIN THE
MEANING OF ARTICLE L. 411-1 OF THE FRENCH CODE MONETAIRE ET FINANCIER.
CONSEQUENTLY, NO FINANCIAL SECURITIES HAVE BEEN OFFERED OR SOLD OR WILL
BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, TO THE PUBLIC IN FRANCE, AND
ANY OFFERING MATERIAL MAY NOT BE, AND WILL NOT BE, DISTRIBUTED OR
CAUSED TO BE DISTRIBUTED TO THE PUBLIC IN FRANCE OR USED IN CONNECTION
WITH ANY OFFER TO THE PUBLIC IN FRANCE.

OFFERS, SALES AND DISTRIBUTIONS OF SECURITIES WILL BE MADE ONLY TO
QUALIFIED INVESTORS (/NVESTISSEURS QUALIFIES) ACTING FOR THEIR OWN
ACCOUNT, ALL AS DEFINED IN, AND IN ACCORDANCE WITH, ARTICLES L. 411-2, D.
411-1, D. 744-1 D. 754-1, AND D. 764-1 OF THE FRENCH CODE MONETAIRE ET FINANCIER
AND APPLICABLE REGULATIONS THEREUNDER.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 3 of 29

PRIVATE & CONFIDENTIAL

PROSPECTIVE INVESTORS ARE INFORMED THAT (I) NO PROSPECTUS HAS BEEN AND
WILL BE SUBMITTED TO THE CLEARANCE OF THE FRENCH FINANCIAL MARKET
AUTHORITY, (IJ) IN COMPLIANCE WITH ARTICLES L. 411-1, D. 411-1, D. 744-1, D. 754-1,
AND D. 764-1 OF THE FRENCH CODE MONETAIRE ET FINANCIER, ANY QUALIFIED
INVESTOR SHOULD BE ACTING FOR ITS OWN ACCOUNT AND (III) THE DIRECT OR
INDIRECT DISTRIBUTION OR SALE TO THE PUBLIC OF SECURITIES MAY ONLY BE
MADE IN COMPLIANCE WITH ARTICLES L. 411-1, L. 411-2, L. 412-1, AND L. 621-8
THROUGH L. 6218-3 OF THE FRENCH CODE MONETAIRE ET FINANCIER.

NOTICE TO RESIDENTS OF GERMANY

IN THE FEDERAL REPUBLIC OF GERMANY THIS DOCUMENT IS DISTRIBUTED ONLY
TO, AND IS DIRECTED ONLY AT, QUALIFIED INVESTORS WITHIN THE MEANING OF
THE PROSPECTUS DIRECTIVE, THAT PROFESSIONALLY OR COMMERCIALLY
PURCHASE OR SELL SECURITIES OR INVESTMENT PRODUCTS (VERMOGENSANLAGEN)
WITHIN THE MEANING OF THE GERMAN INVESTMENT PRODUCT ACT
(VERMOGENSANLAGENGESETZ) FOR THEIR OWN ACCOUNT OR FOR THE ACCOUNT OF
OTHERS. NO SECURITIES PROSPECTUS (WERTPAPIERPROSPEKT) OR INVESTMENT
PRODUCT PROSPECTUS (VERMOGENSANLAGENVERKAUFSPROSPEKT) HAS BEEN OR
WILL BE FILED WITH THE GERMAN FEDERAL FINANCIAL SUPERVISORY AUTHORITY
(BAFIN) OR OTHERWISE PUBLISHED IN THE FEDERAL REPUBLIC OF GERMANY. NO
PUBLIC OFFER OR DISTRIBUTION OF COPIES OF ANY DOCUMENT RELATING TO THE
TON NETWORK OR THE TOKENS INCLUDING THIS DOCUMENT, WILL BE MADE IN THE
FEDERAL REPUBLIC OF GERMANY EXCEPT WHERE AN EXPRESS EXEMPTION FROM
COMPLIANCE WITH THE PUBLIC OFFER RESTRICTIONS UNDER THE GERMAN
SECURITIES PROSPECTUS ACT AND THE INVESTMENT PRODUCT ACT APPLIES.

NOTICE TO RESIDENTS OF SWITZERLAND

THIS DOCUMENT (AND ANY OTHER OFFERING OR MARKETING MATERIAL WITH
RESPECT TO THE INVESTMENT ACTIVITY TO WHICH THIS DOCUMENT RELATES) MAY
BE DISTRIBUTED OR MADE AVAILABLE IN, INTO OR FROM SWITZERLAND ONLY TO
QUALIFIED INVESTORS WITHIN THE MEANING OF THE SWISS COLLECTIVE
INVESTMENT SCHEMES ACT (“CISA”), ITS IMPLEMENTING ORDINANCE AND
REGULATORY GUIDANCE (EACH SUCH PERSON A “QUALIFIED INVESTOR”). THIS
DOCUMENT (NOR ANY OTHER OFFERING OR MARKETING MATERIAL WITH RESPECT
TO THE INVESTMENT ACTIVITY TO WHICH THIS DOCUMENT RELATES) HAS NOT
BEEN AND WILL NOT BE FILED WITH, OR APPROVED BY, ANY SWISS REGULATORY
AUTHORITY. THIS DOCUMENT DOES NOT CONSTITUTE AN OFFER TO SUBSCRIBE FOR,
BUY OR OTHERWISE ACQUIRE ANY TOKENS AND IT DOES NOT CONSTITUTE A
PROSPECTUS PURSUANT TO THE CISA, THE SWISS CODE OF OBLIGATIONS OR THE
LISTING RULES OF ANY TRADING VENUE IN SWITZERLAND. ANY INVESTMENT TO
WHICH THIS DOCUMENT RELATES IS AVAILABLE ONLY TO (AND ANY INVESTMENT
ACTIVITY TO WHICH IT RELATES WILL BE ENGAGED ONLY WITH) QUALIFIED
INVESTORS.

NOTICE TO RESIDENTS OF HONG KONG

THE CONTENTS OF THIS DOCUMENT HAVE NOT BEEN REVIEWED OR APPROVED BY
ANY REGULATORY AUTHORITY IN HONG KONG. YOU ARE ADVISED TO EXERCISE
CAUTION IN RELATION TO THIS OFFER. [IF YOU ARE IN ANY DOUBT ABOUT ANY OF
THE CONTENTS OF THIS DOCUMENT, YOU SHOULD OBTAIN INDEPENDENT
PROFESSIONAL ADVICE.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 4 of 29

PRIVATE & CONFIDENTIAL

THIS DOCUMENT DOES NOT CONSTITUTE AN OFFER OR INVITATION TO THE PUBLIC
IN HONG KONG TO ACQUIRE THE TOKENS BEING OFFERED HEREIN. ACCORDINGLY,
UNLESS PERMITTED BY THE LAWS OF HONG KONG, NO PERSON MAY ISSUE OR HAVE
IN ITS POSSESSION FOR THE PURPOSES OF ISSUE, THIS DOCUMENT RELATING TO THE
TOKENS BEING OFFERED, WHETHER IN HONG KONG OR ELSEWHERE, WHICH IS
DIRECTED AT, OR THE CONTENTS OF WHICH ARE LIKELY TO BE ACCESSED OR READ
BY, THE PUBLIC IN HONG KONG OTHER THAN IN CIRCUMSTANCES WHICH DO NOT
RESULT IN THIS DOCUMENT CONSTITUTING A “PROSPECTUS” AS DEFINED IN THE
COMPANIES (WINDING UP AND MISCELLANEOUS PROVISIONS) ORDINANCE OF HONG
KONG (CAP. 32 OF THE LAWS OF HONG KONG) (THE “C(WUMP)O”) OR WHICH DO NOT
CONSTITUTE AN OFFER OR AN INVITATION TO THE PUBLIC FOR THE PURPOSES OF
THE SECURITIES AND FUTURES ORDINANCE (CAP. 571 OF THE LAWS OF HONG KONG)
OR THE C(WUMP)O. THE OFFER OF THE TOKENS IS PERSONAL TO THE PERSON TO
WHOM THIS DOCUMENT HAS BEEN DELIVERED, AND THE TOKENS WILL ONLY BE
ACCEPTED BY SUCH PERSON. NO PERSON TO WHOM A COPY OF THIS DOCUMENT IS
ISSUED MAY ISSUE, CIRCULATE OR DISTRIBUTE THIS DOCUMENT IN HONG KONG OR
MAKE OR GIVE A COPY OF THIS DOCUMENT TO ANY OTHER PERSON.

NOTICE TO RESIDENTS OF SOUTH KOREA

THIS DOCUMENT IS NOT, AND UNDER NO CIRCUMSTANCES IS TO BE CONSTRUED AS,
AN OFFERING OF SECURITIES IN SOUTH KOREA UNDER THE FINANCIAL INVESTMENT
SERVICES AND CAPITAL MARKETS ACT OF SOUTH KOREA (THE “FISCMA”), FOR THE
PURPOSE OF THIS NOTICE, THE EXPRESSION “OFFERING” IN RELATION TO ANY
SECURITIES UNDER FISCMA MEANS THE INVITATION OF SUBSCRIPTION FOR NEWLY
ISSUED SECURITIES TO MORE THAN 50 RETAIL INVESTORS.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE FISCMA, AND THIS
SECURITY MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED, DIRECTLY OR INDIRECTLY, OR OFFERED OR SOLD TO ANY PERSON
FOR RE-OFFERING OR RE-SALE, DIRECTLY OR INDIRECTLY, IN SOUTH KOREA OR TO
ANY RESIDENT OF SOUTH KOREA.

NOTICE TO RESIDENTS OF AUSTRALIA

THIS DOCUMENT IS NOT A “PRODUCT DISCLOSURE STATEMENT” OR “DISCLOSURE
DOCUMENT” FOR THE PURPOSES OF THE AUSTRALIAN CORPORATIONS ACT 2001
(CTH) (“CORPORATIONS ACT”) AND IS NOT REQUIRED TO BE LODGED WITH THE
AUSTRALIAN SECURITIES AND INVESTMENTS COMMISSION. THIS OFFER [IS MADE IN
CIRCUMSTANCES THAT WOULD NOT REQUIRE DISCLOSURE UNDER CHAPTER 6D OR
CHAPTER 7 OF THE CORPORATIONS ACT. THIS DOCUMENT IS NOT REQUIRED TO, AND
DOES NOT, CONTAIN ALL THE INFORMATION WHICH WOULD BE REQUIRED IN A
DISCLOSURE DOCUMENT OR PRODUCT DISCLOSURE STATEMENT, OR ALL THE
INFORMATION THAT A PROSPECTIVE INVESTOR MAY DESIRE OR SHOULD OBTAIN IN
ORDER TO MAKE AN INFORMED INVESTMENT DECISION. BY ACCEPTING RECEIPT OF
THIS DOCUMENT, YOU REPRESENT AND WARRANT THAT YOU ARE A
“SOPHISTICATED INVESTOR” AS DEFINED UNDER SECTION 708(8) OF THE
CORPORATIONS ACT OR A “PROFESSIONAL INVESTOR” UNDER SECTION 708(11) OF
THE CORPORATIONS ACT AND A “WHOLESALE CLIENT” UNDER SECTION 761G OF
THE CORPORATIONS ACT. THE ISSUER OF THIS DOCUMENT IS NOT REGISTERED AS A
MANAGED INVESTMENT SCHEME UNDER THE CORPORATIONS ACT. ANY PERSON TO
WHOM THIS DOCUMENT IS ISSUED MUST NOT, WITHIN 12 MONTHS AFTER SUCH
ISSUE, OFFER, TRANSFER OR ASSIGN THIS DOCUMENT TO PERSONS IN AUSTRALIA
EXCEPT IN CIRCUMSTANCES WHERE DISCLOSURE TO SUCH PERSONS IS NOT
REQUIRED UNDER THE CORPORATIONS ACT,
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 5 of 29

PRIVATE & CONFIDENTIAL

NOTICE TO RESIDENTS OF ISRAEL

THIS DOCUMENT DOES NOT CONSTITUTE A PROSPECTUS UNDER THE ISRAELI
SECURITIES LAW OF 1968 (THE “ISRAELI SECURITIES LAW”), AND HAS NOT BEEN
REVIEWED, FILED WITH OR APPROVED BY THE ISRAELI SECURITIES AUTHORITY OR
ANY OTHER ISRAELI GOVERNMENT OR REGULATORY BODY. THIS DOCUMENT, ANY
INVESTMENT ACTIVITY TO WHICH IT RELATES AND ANY OFFERING OF THE TOKENS
IN ISRAEL IS AND WILL BE EXCLUSIVELY DISTRIBUTED OR MADE TO, AND DIRECTED
AT, QUALIFIED INVESTORS, AS DEFINED IN SCHEDULE | OF THE ISRAELI SECURITIES
LAW. PERSONS WHO ARE NOT QUALIFIED INVESTORS SHOULD NOT TAKE ANY
ACTION BASED UPON THIS DOCUMENT AND SHOULD NOT RELY ON IT.

NOTICE TO RESIDENTS OF RUSSIA

INFORMATION CONTAINED HEREIN IS NOT AN OFFER, OR AN INVITATION TO MAKE
OFFERS, TO SELL, PURCHASE, EXCHANGE OR OTHERWISE TRANSFER SECURITIES OR
FOREIGN FINANCIAL INSTRUMENTS IN THE RUSSIAN FEDERATION TO OR FOR THE
BENEFIT OF ANY RUSSIAN PERSON OR ENTITY, EXCEPT “QUALIFIED INVESTORS”
(AS DEFINED UNDER RUSSIAN SECURITIES LAWS) TO THE EXTENT PERMITTED
UNDER RUSSIAN SECURITIES LAWS. THIS DOCUMENT IS NOT AN ADVERTISEMENT IN
CONNECTION WITH THE “PLACEMENT” OR “PUBLIC CIRCULATION” (AS BOTH
TERMS ARE DEFINED UNDER RUSSIAN SECURITIES LAW) OF ANY SECURITIES, AND
ANY FINANCIAL INSTRUMENTS DESCRIBED HEREIN ARE NOT INTENDED FOR
“PLACEMENT” OR “PUBLIC CIRCULATION” IN THE RUSSIAN FEDERATION, IN EACH
CASE UNLESS OTHERWISE PERMITTED UNDER RUSSIAN SECURITIES LAWS. NEITHER
ANY FINANCIAL INSTRUMENTS DESCRIBED HEREIN NOR A PROSPECTUS RELATING
TO SUCH FINANCIAL INSTRUMENTS HAS BEEN OR WILL BE REGISTERED WITH THE
CENTRAL BANK OF THE RUSSIAN FEDERATION.

NOTICE TO RESIDENTS OF GIBRALTAR

IN GIBRALTAR, THIS DOCUMENT IS BEING DISTRIBUTED ONLY TO, AND IS DIRECTED
ONLY AT (AND ANY INVESTMENT ACTIVITY TO WHICH IT RELATES WILL BE
ENGAGED ONLY WITH) “QUALIFIED INVESTORS” (WITHIN THE MEANING OF (1) THE
PROSPECTUSES ACT 2005 OF GIBRALTAR (AS AMENDED) AND (II) ARTICLE 2(1)(E) OF
DIRECTIVE 2003/71/EC), AND WHO WOULD BE A “PROFESSIONAL CLIENT” AS SUCH
TERM IS DEFINED IN THE FINANCIAL SERVICES (MARKETS IN FINANCIAL
INSTRUMENTS) ACT 2006 OF GIBRALTAR (THE “FSMA”) AND WHO HAS NOT
REQUESTED “NON PROFESSIONAL TREATMENT” WITHIN THE MEANING OF
SCHEDULE 2 OF FSMA (ALL SUCH PERSONS BEING REFERRED TO AS “RELEVANT
PERSONS”). ANY INVESTMENT TO WHICH THIS DOCUMENT RELATES IS AVAILABLE
ONLY TO (AND ANY INVESTMENT ACTIVITY TO WHICH IT RELATES WILL BE
ENGAGED ONLY WITH) RELEVANT PERSONS. THIS DOCUMENT IS DIRECTED ONLY AT
RELEVANT PERSONS AND PERSONS WHO ARE NOT RELEVANT PERSONS SHOULD NOT
TAKE ANY ACTION BASED UPON THIS DOCUMENT AND SHOULD NOT RELY ON IT. IT
IS A CONDITION OF YOU RECEIVING AND RETAINING THIS DOCUMENT THAT YOU
WARRANT THAT YOU ARE A RELEVANT PERSON.

NOTICE TO RESIDENTS OF THE PEOPLE’S REPUBLIC OF CHINA

THE CONTENTS OF THIS DOCUMENT HAVE NOT BEEN REVIEWED OR APPROVED BY
ANY REGULATORY AUTHORITY IN THE PEOPLE’S REPUBLIC OF CHINA. YOU ARE
ADVISED TO EXERCISE CAUTION IN RELATION TO THIS OFFER. IF YOU ARE IN ANY
DOUBT ABOUT ANY OF THE CONTENTS OF THIS DOCUMENT, YOU SHOULD OBTAIN
INDEPENDENT PROFESSIONAL ADVICE.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 6 of 29

PRIVATE & CONFIDENTIAL

THIS DOCUMENT DOES NOT CONSTITUTE AN OFFER OR INVITATION TO THE PUBLIC
IN THE PEOPLE’S REPUBLIC OF CHINA TO ACQUIRE THE TOKENS BEING OFFERED
HEREIN. THE ISSUER IS NOT SOLICITING PURCHASES BY RESIDENTS OF THE PEOPLE’S
REPUBLIC OF CHINA. THE OFFER OF THE TOKENS IS PERSONAL TO THE PERSON TO
WHOM THIS DOCUMENT HAS BEEN DELIVERED, AND THE TOKENS WILL ONLY BE
ACCEPTED BY SUCH PERSON. NO PERSON TO WHOM A COPY OF THIS DOCUMENT IS
ISSUED MAY ISSUE, CIRCULATE OR DISTRIBUTE THIS DOCUMENT IN THE PEOPLE’S
REPUBLIC OF CHINA OR MAKE OR GIVE A COPY OF THIS DOCUMENT TO ANY OTHER
PERSON.

NOTICE TO RESIDENTS OF THE UNITED ARAB EMIRATES INCLUDING ITS FREE
ZONES.

THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL AND IS BEING
DISTRIBUTED TO A LIMITED NUMBER OF INVESTORS AS A PRIVATE PLACEMENT AND
MUST NOT BE PROVIDED TO ANY PERSON OTHER THAN THE ORIGINAL RECIPIENT. IT
MAY NOT BE REPRODUCED OR USED FOR ANY OTHER PURPOSE.

THIS DOCUMENT IS INTENDED FOR SOPHISTICATED INVESTORS WHO HAVE AN
UNDERSTANDING OF THE CONTENT HEREOF AND OF CRYPTOCURRENCIES OR
PROFESSIONAL EXPERIENCE IN SUCH INVESTMENTS. THE CONTENTS OF THIS
DOCUMENT HAVE NOT BEEN REVIEWED OR APPROVED BY ANY UNITED ARAB
EMIRATES AUTHORITIES. IF YOU ARE IN DOUBT ABOUT ANY OF THE CONTENTS OF
THIS DOCUMENT, YOU SHOULD OBTAIN INDEPENDENT PROFESSIONAL ADVICE.

BY RECEIVING THIS DOCUMENT, THE PERSON OR ENTITY TO WHOM IT HAS BEEN
ISSUED UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS DOCUMENT, THE
PRIVATE PLACEMENT PURSUANT TO WHICH IT IS BEING ISSUED AND THE TOKENS
REFERRED TO HEREIN HAVE NOT BEEN APPROVED OR REGULATED BY THE UAE
CENTRAL BANK, THE EMIRATES SECURITIES & COMMODITIES AUTHORITY, THE UAE
MINISTRY OF ECONOMY, THE DUBAI FINANCIAL SERVICES AUTHORITY, THE ABU
DHABI GLOBAL MARKET AUTHORITY OR ANY OTHER AUTHORITIES IN THE UNITED
ARAB EMIRATES, NOR HAS THE ISSUER OR THE PARENT RECEIVED AUTHORISATION
OR LICENSING FROM THE UAE CENTRAL BANK, THE EMIRATES SECURITIES &
COMMODITIES AUTHORITY, THE UAE MINISTRY OF ECONOMY, THE DUBAI
FINANCIAL SERVICES AUTHORITY, THE ABU DHABI GLOBAL MARKET AUTHORITY
OR ANY OTHER AUTHORITIES IN THE UNITED ARAB EMIRATES TO MARKET OR SELL
SECURITIES WITHIN THE UNITED ARAB EMIRATES INCLUDING ITS FREE ZONES.

NO MARKETING OF ANY FINANCIAL PRODUCTS OR SERVICES HAS BEEN OR WILL BE
MADE FROM WITHIN THE UNITED ARAB EMIRATES INCLUDING ITS FREE ZONES, AND
NO SUBSCRIPTION TO ANY SECURITIES, PRODUCTS OR FINANCIAL SERVICES MAY OR
WILL BE CONSUMMATED WITHIN THE UNITED ARAB EMIRATES INCLUDING ITS FREE
ZONES.

NO INTERESTS IN THE TOKENS REFERRED TO IN THIS DOCUMENT MAY BE OFFERED
OR SOLD DIRECTLY OR INDIRECTLY TO THE PUBLIC IN THE UNITED ARAB EMIRATES
INCLUDING ITS FREE ZONES. THIS DOCUMENT DOES NOT CONSTITUTE A PUBLIC
OFFER OF FINANCIAL PRODUCTS IN THE UNITED ARAB EMIRATES INCLUDING ITS
FREE ZONES OR AN OFFER OF FINANCIAL PRODUCTS TO ANY PARTY OTHER THAN
THE PURCHASER.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 7 of 29

PRIVATE & CONFIDENTIAL

NOTICE TO RESIDENTS OF SERBIA

INFORMATION CONTAINED HEREIN IS NOT AN OFFER, OR AN INVITATION TO MAKE
OFFERS, TO SELL, PURCHASE, EXCHANGE OR OTHERWISE TRANSFER SECURITIES OR
FOREIGN FINANCIAL INSTRUMENTS IN THE REPUBLIC OF SERBIA TO OR FOR THE
BENEFIT OF ANY SERBIAN PERSON OR ENTITY AND DOES NOT FALL UNDER THE
APPLICATION OF THE CAPITAL MARKET LAW OF THE REPUBLIC OF SERBIA.

NOTICE TO RESIDENTS OF MONACO

THE TOKENS MAY NOT BE ACTIVELY OFFERED OR SOLD, DIRECTLY OR INDIRECTLY,
TO INVESTORS RESIDENT IN MONACO, OTHER THAN BY A MONACO DULY
AUTHORISED INTERMEDIARY ACTING AS A PROFESSIONAL INSTITUTIONAL
INVESTOR WHICH HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE RISKS AND MERITS OF
AN INVESTMENT CONSISTING IN THE PURCHASE OF TOKENS. CONSEQUENTLY, THIS
DOCUMENT MAY ONLY BE DISTRIBUTED BY THE ISSUER OR THE PARENT TO BANKS
DULY LICENSED BY THE “AUTORITE DE CONTROLE PRUDENTIEL ET DE RESOLUTION”
AND TO FULLY LICENSED PORTFOLIO MANAGEMENT COMPANIES BY VIRTUE OF
LAW N° 1.144 OF JULY 26, 1991 AND LAW 1.338 OF SEPTEMBER 7, 2007, DULY LICENSED
BY THE “COMMISSION DE CONTROLE DES ACTIVITES FINANCIERES”.

THEREFORE THIS DOCUMENT IS ONLY COMMUNICATED TO PURCHASERS RESIDENT
IN MONACO WHO EXPRESSLY ASKED FOR ITS COMMUNICATION TO THE ISSUER OR
THE PARENT ON A PURE REVERSE SOLICITATION BASIS. THE COMMUNICATION BY
THE ISSUER OR THE PARENT OF THIS DOCUMENT TO PURCHASERS RESIDENT IN
MONACO IS NOT THE RESULT OF ANY DIRECT OR INDIRECT MARKETING,
SOLICITATION OR OFFERING ACTIVITIES CONDUCTED BY THE ISSUER OR THE
PARENT IN MONACO.

THE RECIPIENTS OF THIS DOCUMENT ARE PERFECTLY FLUENT IN ENGLISH AND
EXPRESSLY WAIVE THE POSSIBILITY OF A FRENCH TRANSLATION OF THIS
DOCUMENT.

LES DESTINATAIRES DU PRESENT DOCUMENT RECONNAISSENT ETRE A MEME D'EN
PRENDRE CONNAISSANCE EN LANGUE ANGLAISE ET RENONCENT EXPRESSEMENT A UNE
TRADUCTION FRANCAISE.

NOTICE TO RESIDENTS OF PANAMA

THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED WITH THE
SUPERINTENDENCY OF CAPITAL MARKETS OF THE REPUBLIC OF PANAMA UNDER
DECREE LAW N®*I OF JULY 8, 1999 (THE “PANAMANIAN SECURITIES ACT”) AND MAY
NOT BE PUBLICLY OFFERED OR SOLD WITHIN PANAMA, EXCEPT IN CERTAIN LIMITED
TRANSACTIONS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
PANAMANIAN SECURITIES ACT. THIS SECURITY DOES NOT BENEFIT FROM THE TAX
INCENTIVES PROVIDED BY THE PANAMANIAN SECURITIES ACT AND IS NOT SUBJECT
TO REGULATION OR SUPERVISION BY THE SUPERINTENDENCY OF CAPITAL MARKETS
OF THE REPUBLIC OF PANAMA.

NOTICE TO RESIDENTS OF EGYPT
IT IS POSSIBLE THAT THE TOKENS MAY BE CHARACTERISED BY THE COMPETENT

EGYPTIAN AUTHORITIES AS SECURITIES OR A CURRENCY. THE PURCHASER WILL
NOT MAKE ANY OFFERINGS, DISPOSALS, INVESTMENTS OR OTHERWISE TRANSACT
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 8 of 29

PRIVATE & CONFIDENTIAL

WITH REGARD TO THE TOKENS, IN CASE SUCH OFFERING, DISPOSAL, INVESTMENT
OR OTHER TRANSACTION IS IN CONTRAVENTION TO THE LAWS, REGULATIONS,
GOVERNMENTAL CIRCULARS AND DECREES OF THE ARAB REPUBLIC OF EGYPT. THIS
DOCUMENT IS DISTRIBUTED ONLY TO, AND IS DIRECTED ONLY AT, INVESTORS WHO
HAVE FULL KNOWLEDGE OF THE NATURE, RIGHTS AND OBLIGATIONS ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED UNDER THE PURCHASE AGREEMENT AND
OF THE RIGHTS AND OBLIGATIONS APPLICABLE TO IT UNDER THE LAWS OF THE
ARAB REPUBLIC OF EGYPT.

NOTICE TO RESIDENTS OF NEW ZEALAND

WITHOUT LIMITATION, NO PERSON MAY (DIRECTLY OR INDIRECTLY) OFFER FOR
SUBSCRIPTION OR PURCHASE OR ISSUE INVITATIONS TO SUBSCRIBE FOR OR BUY, OR
SELL OR TRANSFER THIS DOCUMENT OR THE TOKENS, OR DISTRIBUTE ANY
PRODUCT DISCLOSURE STATEMENT OR ANY OTHER ADVERTISEMENT OR OFFERING
MATERIAL RELATING TO THIS DOCUMENT OR THE TOKENS IN NEW ZEALAND, OR TO
ANY RESIDENT OF NEW ZEALAND, EXCEPT THAT THIS DOCUMENT AND THE TOKENS
MAY BE OFFERED, SOLD OR TRANSFERRED TO A “WHOLESALE INVESTOR” AS THAT
TERM IS DEFINED IN CLAUSES 3(2)(A), (C) OR (D) OF SCHEDULE | TO THE FMC ACT,
BEING A PERSON WHOIS:

(A) AN “INVESTMENT BUSINESS”;

(B) “LARGE”; OR

(C) A “GOVERNMENT AGENCY”,

IN EACH CASE AS DEFINED IN SCHEDULE 1 TO THE FMC ACT.

BY ACCEPTING RECEIPT OF THIS DOCUMENT OR ANY TOKENS, YOU REPRESENT AND
WARRANT THAT YOU ARE A WHOLESALE INVESTOR.

NOTICE TO RESIDENTS OF THE MARSHALL ISLANDS

THE ISSUANCE, SALE, EXCHANGE OR TRANSFER OF THIS SECURITY HAS NOT BEEN
REGISTERED UNDER THE REPUBLIC OF THE MARSHALL ISLANDS SECURITIES AND
INVESTMENT ACT. THIS SECURITY MAY NOT BE OFFERED, ISSUED, SOLD,
EXCHANGED OR TRANSFERRED IN THE REPUBLIC OF THE MARSHALL ISLANDS
UNLESS AND UNTIL SUCH SECURITY HAS BEEN REGISTERED WITH THE REGISTRAR
OF CORPORATIONS OF THE REPUBLIC OF THE MARSHALL ISLANDS AND APPROVAL
OF THE REGISTERED SECURITY HAS BEEN GRANTED BY THE CABINET OF THE
REPUBLIC OF THE MARSHALL ISLANDS.

NOTICE TO RESIDENTS OF SINGAPORE

THE OFFER OR SALE OF THE TOKENS DOES NOT RELATE TO A COLLECTIVE
INVESTMENT SCHEME WHICH IS AUTHORIZED UNDER SECTION 286 OF THE SFA (AS
DEFINED BELOW) OR RECOGNIZED UNDER SECTION 287 OF THE SECURITIES AND
FUTURES ACT, CHAPTER 289 OF SINGAPORE (THE “SFA”). THIS DOCUMENT IS NOT
AND HAS NOT BEEN REGISTERED AS A PROSPECTUS WITH THE MONETARY
AUTHORITY OF SINGAPORE AND, ACCORDINGLY, STATUTORY LIABILITY UNDER THE
SFA IN RELATION TO THE CONTENT OF PROSPECTUSES DOES NOT APPLY, AND YOU
SHOULD EXERCISE CAUTION IN RELATION TO THE OFFER AND CONSIDER
CAREFULLY WHETHER THE SUBSCRIPTION FOR THE TOKENS IS SUITABLE FOR YOU.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 9 of 29

PRIVATE & CONFIDENTIAL

IF YOU ARE IN ANY DOUBT ABOUT ANY OF THE CONTENTS OF THIS DOCUMENT, YOU
SHOULD OBTAIN INDEPENDENT PROFESSIONAL ADVICE.

THIS DOCUMENT AND ANY OTHER DOCUMENT OR MATERIAL IN CONNECTION WITH
THE OFFER OR SALE, OR INVITATION FOR SUBSCRIPTION OR PURCHASE, OF THE
TOKENS MAY NOT BE CIRCULATED OR DISTRIBUTED, NOR MAY SUBSCRIPTIONS FOR
THE TOKENS BE OFFERED OR SOLD, OR BE MADE THE SUBJECT OF AN INVITATION
FOR SUBSCRIPTION OR PURCHASE, WHETHER DIRECTLY OR INDIRECTLY, TO
PERSONS IN SINGAPORE OTHER THAN TO (1) AN INSTITUTIONAL INVESTOR AND/OR
(I) AN ACCREDITED INVESTOR, AS SUCH TERMS ARE DEFINED IN THE SFA.

NOTICE TO RESIDENTS OF MALAYSIA

NOTHING IN THIS DOCUMENT CONSTITUTES THE MAKING AVAILABLE, OR OFFER
FOR SUBSCRIPTION OR PURCHASE, OR INVITATION TO SUBSCRIBE FOR OR
PURCHASE, OR SALE, OF (I) ANY CAPITAL MARKET PRODUCTS UNDER THE CAPITAL
MARKETS AND SERVICES ACT 2007 (THE “CMSA”); OR (IT) ANY INTEREST UNDER THE
INTEREST SCHEMES ACT 2016 (THE “ISA”). NO APPROVAL, RECOGNITION,
AUTHORISATION OR REGISTRATION BY THE SECURITIES COMMISSION MALAYSIA
(THE “SC”) OR REGISTRAR OF COMPANIES (THE “ROC”) HAS BEEN OR WILL BE
OBTAINED FOR THE MAKING AVAILABLE, OFFER FOR SUBSCRIPTION OR PURCHASE,
OR INVITATION TO SUBSCRIBE FOR OR PURCHASE, OR SALE, OF THIS SECURITY TO
ANY PERSONS IN MALAYSIA. NEITHER THIS DOCUMENT NOR ANY DISCLOSURE
DOCUMENT HAS BEEN OR WILL BE REGISTERED OR DEPOSITED WITH THE SC OR THE
ROC, ON THE BASIS THAT THE TOKENS AND THIS SECURITY ARE NEITHER CAPITAL
MARKET PRODUCTS UNDER THE CMSA NOR INTERESTS UNDER THE ISA. IF YOU ARE
IN ANY DOUBT ABOUT ANY OF THE CONTENTS OF THIS DOCUMENT, YOU SHOULD
OBTAIN INDEPENDENT PROFESSIONAL ADVICE.

NOTICE TO RESIDENTS OF KAZAKHSTAN

IN THE REPUBLIC OF KAZAKHSTAN THIS DOCUMENT IS DISTRIBUTED ONLY TO, AND
IS DIRECTED ONLY AT, THE “QUALIFIED INVESTORS” (AS THIS TERM IS DEFINED
UNDER KAZAKHSTAN LAW ON SECURITIES MARKETS). THE INFORMATION
CONTAINED HEREIN IS NOT AN OFFER, OR AN INVITATION TO MAKE OFFERS, TO
SELL, PURCHASE, ENCUMBER, EXCHANGE OR OTHERWISE TRANSFER SECURITIES OR
FOREIGN FINANCIAL INSTRUMENTS IN THE REPUBLIC OF KAZAKHSTAN TO OR FOR
THE BENEFIT OF ANY KAZAKHSTAN NATURAL OR LEGAL PERSON, EXCEPT FOR THE
QUALIFIED INVESTORS TO THE EXTENT PERMITTED UNDER KAZAKHSTAN
LEGISLATION. THIS DOCUMENT DOES NOT CONSTITUTE A “PROSPECTUS” (AS
DEFINED UNDER KAZAKHSTAN LAW ON SECURITIES MARKETS), AND IS NOT AN
ADVERTISEMENT IN CONNECTION WITH THE “PLACEMENT” OR “PUBLIC
CIRCULATION” OF ANY SECURITIES, AND ANY FINANCIAL INSTRUMENTS DESCRIBED
HEREIN ARE NOT INTENDED FOR “PLACEMENT” OR “PUBLIC CIRCULATION” IN THE
REPUBLIC OF KAZAKHSTAN. NEITHER ANY FINANCIAL INSTRUMENTS DESCRIBED
HEREIN NOR THIS DOCUMENT RELATING TO SUCH FINANCIAL INSTRUMENTS HAS
BEEN OR WILL BE FILED, APPROVED AND REGISTERED WITH THE NATIONAL BANK
OF THE REPUBLIC OF KAZAKHSTAN.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 10 of 29

PRIVATE & CONFIDENTIAL
Globe Bridgers SA

THE UNDERSIGNED PURCHASER

- AND -
TON ISSUER INC
- AND -

TELEGRAM GROUP INC.

 

PURCHASE AGREEMENT FOR GRAMS

STAGE A OF THE SUBSEQUENT SALE

 
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 11 of 29

PRIVATE & CONFIDENTIAL

THIS PURCHASE AGREEMENT is made on the date set forth on the signature page hereto
BETWEEN:

(1) The purchaser identified as such on the applicable signature page hereto (the “Purechaser’”);

(2) TON Issuer Inc, a company incorporated in the British Virgin Islands (registered number
1968010), whose registered office is at Craigmuir Chambers, Road Town, Tortola VG 1110,
British Virgin Islands (the “Issuer”), a wholly owned subsidiary of the Parent (as defined
below); and

(3) Telegram Group Inc., a company incorporated in the British Virgin Islands (registered
number 1811220), whose registered office is at Geneva Place, Waterfront Drive, P.O. Box
3469, Road Town, Tortola, British Virgin Islands (the “Parent”).

WHEREAS:

(A) The Issuer intends to create and issue a new cryptocurrency called “Grams” (“Tokens”)
following the development and launch of a new blockchain platform (the “TON Network”).

(B) The Purchaser wishes to subscribe for Tokens.
1. INTERPRETATION
1.1 In this Purchase Agreement (including in the Recitals):

“Affiliate” means in relation to any body corporate: (i) each of its parent undertakings; (ii)
any subsidiary undertaking of such body corporate or of any of its parent undertakings; and
(iti) any founder, initial member or initial shareholder of such body corporate or its parent
undertakings;

“AIL Purchase Agreements” means every purchase agreement, including this Purchase
Agreement, entered into prior to the Network Launch Date by the Issuer, the Parent and a
purchasing party that entitles the purchasing party thereto to receive Tokens on or following
the Network Launch Date;

“Bank Secrecy Act” means the Bank Secrecy Act of 1970 (Titles I and II of Pub. L. No. 91-
508, codified as amended in various sections of 12 U.S.C. and 31 U.S.C.), as amended, and
the regulations promulgated thereunder;

“Business Day” means a day on which banks are open for general, commercial business in
London and the City of New York (excluding Saturdays, Sundays and public holidays);

“Companies Act” means the Companies Act 2006;

“Dissolution Event” means: (i) once the Issuer has commenced operations, a voluntary
termination of operations of the Issuer; (ii) a general assignment for the benefit of the
creditors of the Issuer; or (iii) any other liquidation, dissolution or winding up of the Issuer,
whether voluntary or involuntary;

“Governmental Authority” means any supranational, national, state, municipal or local
government (including any subdivision, court, administrative agency or commission, stock or
securities exchange, self-regulatory organisation or other governmental or regulatory body) or
any other supranational, intergovernmental, quasi-governmental authority, body, department
or organisation, including the European Union, or any regulatory body appointed by any of
the foregoing in each case, in any jurisdiction;
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 12 of 29

PRIVATE & CONFIDENTIAL

“Issuer’s Warranties” means the [ssuer’s warranties contained in Schedule 1;

“KYC Form” means “know your customer” information and supporting documentation
relating thereto in a form acceptable to the Issuer in its sole discretion;

“Money Laundering Laws” means the applicable laws, rules and regulations of all
jurisdictions in which the Purchaser is located, resident, organised or operates concerning or
related to anti-money laundering, including but not limited to those contained in the Bank
Secrecy Act and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and the rules and regulations
thereunder, and any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority;

“Network Launch” means the public release of a version of the TON Network after
completion of the test launch and security audits, as determined by the Issuer in its sole
discretion;

“Network Launch Date” means the date on which the Network Launch occurs;

“Parent’s Warranties” means the Parent’s warranties contained in Schedule 1;

“Party” means a party to this Purchase Agreement and “Parties” means more than one or all
of them, and shall include any permitted assignee or successor to such party in accordance

with this Purchase Agreement;

“Payment Date” means 9 October 2018 or such later date as may be agreed in writing
between the Parties;

“Person” means an individual, partnership, corporation, limited liability company,
association, joint stock association, trust or other entity, however organised;

“Prospectus Directive” means Directive 2003/71/EC, as amended;

“Purchase Amount” means the amount indicated on the signature page of the Purchaser
attached hereto;

“Purchase Price” means USD 1.33003701 per Token;
“Purchaser’s Warranties” means the Purchaser’s warranties contained in Schedule 2;

“Rep Letter” means, as applicable, a representation letter in the form attached to the Rep
Letter Questionnaire or such other form as the Issuer may require in its sole discretion;

“Rep Letter Questionnaire” means a representation letter questionnaire in the form provided
by the Issuer to the Purchaser;

“Restricted Period” means the period beginning on the date of this Purchase Agreement and
ending on the Network Launch Date;

“Sanctioned Jurisdiction” means, at any time, a country or territory which is itself the
subject or target of any country-wide or territory-wide Sanctions (at the time of this Purchase
Agreement, Crimea, Cuba, Iran, North Korea and Syria);

“Sanctioned Person” means any Person that is the subject or target of Sanctions, including:
(i) any Person listed in any Sanctions-related list of sanctioned Persons maintained by OFAC
or the U.S. Department of State, by the United Nations Security Council, the European Union

2
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 13 of 29

PRIVATE & CONFIDENTIAL

or Her Majesty’s Treasury of the United Kingdom; (ii) amy Person located, organised or
resident in a Sanctioned Jurisdiction; or (iii) any Person directly or indirectly owned or
controlled by any such Person or Persons described in the foregoing paragraphs (i) and (ii);

“Sanctions” means the applicable economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by relevant Governmental Authorities,
including, but not limited to, those administered by the U.S. government through the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom;

“Stage A Purchase Agreements” means one or more purchase agreements entered into by
the Issuer, the Parent and a purchasing party that entitle the purchasing party thereto to
receive Tokens on or following the Network Launch Date, substantially similar in form and
content to this Purchase Agreement, at a price per Token equal to the Purchase Price;

“Telegram Stage A Primer” means the Telegram Stage A Primer document dated 21
February 2018;

“Termination Amount” means (i) the Purchase Amount /ess (ii) the Purchaser’s pro rata
share (calculated based on the Purchase Amount under this Purchase Agreement as compared
to the sum of the “Purchase Amounts” under All Purchase Agreements) of the sum of any
expenditures made prior to the date of any termination of this Purchase Agreement under
clause 7.1(b) or 7.1(c), to the extent such expenditures were made for the purposes described
in the first paragraph of the “Use of Funds” section of the Telegram Stage A Primer
(including, but not limited to, in respect of the Parent’s obligations under clause 5.2), as
determined by the Parent and the Issuer in good faith;

“Token Allocation” means the number of Tokens calculated by dividing the Purchase
Amount by the Purchase Price; and

“TON Wallet” means a light client than can run on mobile devices, and through which users
can store, send and receive Tokens.

Le In this Purchase Agreement, except where the context otherwise requires:
(a) a reference to clauses is a reference to clauses of this Purchase Agreement;

(b) a reference to “USD”, “U.S. Dollars” or “$” shall be construed as a reference to the
lawful currency of the United States of America;

(c) a reference to “EUR”, “euros” or “€” shall be construed as a reference to the lawful
currency of the European Monetary Union;

(d) words importing the singular include the plural and vice versa;

(e) a reference to any law or enactment is to that law or enactment, as it may be applied,
amended or re-enacted from time to time and includes any legislation in any
jurisdiction;

(f) the expressions “parent undertaking”, “subsidiary undertaking” and “undertaking”
shall have the meanings given in sections 116] and 1162 of the Companies Act; and

(g) headings are included in this Purchase Agreement for convenience only.

tao
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 14 of 29

PRIVATE & CONFIDENTIAL

L.3 The investment contract represented by this Purchase Agreement is treated as a security in
certain jurisdictions and references to “this security” herein shall be construed accordingly.

1.4 Except where expressly indicated otherwise, any provision of this Purchase Agreement that is
expressed to bind or be an obligation of the Issuer or the Parent shall bind and be an
obligation of each of them severally (and not jointly or jointly and severally).

2. ISSUE AND PURCHASE
2:1 Upon the terms and subject to the conditions of this Purchase Agreement, the Issuer hereby

agrees to issue or cause to be issued the Token Allocation to the Purchaser pursuant to clause
3(c) on the Network Launch Date (the “Issuance”).

2.2 In consideration of the foregoing, the Purchaser hereby agrees to pay the Purchase Amount to
the Issuer (or at its direction) on or before the Payment Date in accordance with clauses 2.3
and 12.

23 The Issuer will accept payment under clause 2.2 in U.S. Dollars (or Euros at the prevailing

Euro to USD exchange rate, as notified by the Issuer to the Purchaser).
3. CONDITIONS PRECEDENT

The Issuance is conditional upon the satisfaction by the Purchaser or waiver by the Issuer of
the following conditions precedent:

(a) the Purchaser executing and delivering to the Issuer (i) a completed Rep Letter
Questionnaire; (ii) all executed Rep Letters required pursuant to the Rep Letter
Questionnaire or otherwise required by the Issuer in its sole discretion; (ili) a
completed KYC Form; and (iv) such other documents relating to this Purchase
Agreement as the Issuer may reasonably request (including, but not limited to, a
certification that neither the Purchaser nor any Purchaser Investor has breached any
provision of this Purchase Agreement, including, but not limited to, clause 10);

(b) the Purchaser having satisfied its obligations under clause 2.2:

(c) the Purchaser having provided to the Issuer a network address to which the Tokens
comprising the Purchaser’s Token Allocation shall be issued pursuant to clause 2.1;
provided that if the Purchaser has not provided a network address to the Issuer in
accordance with this clause 3(c) on or prior to the date that is twenty-four months
following the Network Launch Date, the obligation of the Issuer to deliver Tokens to
the Purchaser hereunder shall cease and the Issuer shall have no further obligations to
the Purchaser hereunder; and

(d) the Purchaser’s Warranties remaining true, accurate and not misleading on the
Network Launch Date.

4, ISSUER’S WARRANTIES

The Issuer warrants to the Purchaser that each of the Issuer’s Warranties is true, accurate and
not misleading as at the date hereof and that each of the Issuer’s Warranties will remain true,
accurate and not misleading at the Payment Date and at the Network Launch Date, and, for
this purpose, the Issuer’s Warranties shall be deemed to be repeated at the Payment Date and
at the Network Launch Date as if any express or implied reference in the Issuer’s Warranties
to the date of this Purchase Agreement was replaced by a reference to the Payment Date or
the Network Launch Date, as applicable.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 15 of 29

PRIVATE & CONFIDENTIAL

Si PARENT’S WARRANTIES AND OBLIGATIONS

5.1 The Parent warrants to the Purchaser that each of the Parent's Warranties is true, accurate and
not misleading as at the date hereof and that each of the Parent’s Warranties will remain true,
accurate and not misleading at the Payment Date and at the Network Launch Date, and, for
this purpose, the Parent’s Warranties shall be deemed to be repeated at the Payment Date and
at the Network Launch Date as if any express or implied reference in the Parent’s Warranties
to the date of this Purchase Agreement was replaced by a reference to the Payment Date or
the Network Launch Date, as applicable.

5:2 To the extent permitted by applicable law, Governmental Authorities, and technology and
mobile platforms, the Parent shall use its reasonable endeavours to facilitate the use of Tokens
as the principal currency used on Telegram Messenger by building TON Wallets into
Telegram Messenger.

6. PURCHASER’S WARRANTIES AND UNDERTAKINGS

6.1 The Purchaser warrants to the Issuer and the Parent that each of the Purchaser’s Warranties is
true, accurate and not misleading as at the date hereof and that each of the Purchaser's
Warranties will remain true, accurate and not misleading at the Payment Date and at the
Network Launch Date, and, for this purpose, the Purchaser’s Warranties shall be deemed to
be repeated at the Payment Date and at the Network Launch Date as if any express or implied
reference in the Purchaser’s Warranties to the date of this Purchase Agreement was replaced
by a reference to Payment Date or the Network Launch Date, as applicable; provided that the
warranties contained in any Rep Letter and the Purchaser’s Warranties relating thereto need
not be deemed repeated at the Network Launch Date.

6.2 If the Purchaser was formed for the purpose of entering into this Purchase Agreement and/or
purchasing Tokens or has solicited or will solicit investors for the purpose of entering into this
Purchase Agreement and/or purchasing Tokens directly or indirectly through an entity or
otherwise, then:

(a) the Purchaser warrants to the Issuer and the Parent that each of the Purchaser’s
Warranties is true, accurate and not misleading as at the date hereof and will remain
true, accurate and not misleading at the Payment Date and at the Network Launch
Date, in each case in respect of each person who holds an equity or similar interest in
the Purchaser or who directly or indirectly has any right to receive from the Purchaser
its entitlement to Tokens or any interest therein or in this Purchase Agreement (each,
a “Purchaser Investor”) as if each such Purchaser Investor was the Purchaser
hereunder (for this purpose, the Purchaser’s Warranties as to each Purchaser Investor
shall be deemed to be repeated at the Payment Date and at the Network Launch Date
as if any express or implied reference in the Purchaser’s Warranties to the date of this
Purchase Agreement was replaced by a reference to the Payment Date or the Network
Launch Date, as applicable; provided that the warranties contained in any Rep Letter
and the Purchaser’s Warranties relating thereto need not be deemed repeated at the
Network Launch Date);

(b) the Purchaser warrants to the Issuer and the Parent that each Purchaser Investor
understands and expressly accepts clauses 6.3(a) to 6.3(k) as if each such Purchaser
Investor was the Purchaser hereunder; and

(c) the Purchaser acknowledges that any violation of the restrictions set forth in clause 10
by a Purchaser Investor shall constitute a breach by the Purchaser of such clause 10.

6.3 The Purchaser understands and expressly accepts that:
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 16 of 29

PRIVATE & CONFIDENTIAL

(a) the Purchaser has read and understands the Telegram Stage A Primer, as well as the
“Technical White Paper” attached as Appendix A thereto and the “Risk Factors”
attached as Appendix B thereto;

(b) this Purchase Agreement and the Tokens involve significant risks, all of which the
Purchaser fully and completely acknowledges and assumes, including, but not limited
to, the risk that the Tokens may decrease in value over time and/or lose all monetary
value and the other risks listed in Appendix B to the Telegram Stage A Primer;

(c) a significant portion of the funds generated by this Purchase Agreement and the Stage
A Purchase Agreements are expected to be retained by the Parent for its own
purposes rather than committed solely to the development and launch of the TON
Network;

(d) no federal or state agency or any other Governmental Authority has passed on or
made any recommendation or endorsement of this Purchase Agreement or the Tokens
or the fairness or suitability of the investment in the Tokens, nor has any
Governmental Authority passed upon or endorsed the merits of this offering;

(e) the Tokens will be created and delivered to the Purchaser at the sole risk of the
Purchaser on an “as is” basis;

(f) the Purchaser has not relied on any representations or warranties made by the Issuer
or the Parent outside of this Purchase Agreement, including, but not limited to,
conversations of any kind, whether through oral or electronic communication, or any
white paper or primer;

(g) the Purchaser bears sole responsibility for any taxes as a result of the matters and
transactions that are the subject of this Purchase Agreement, and any future
acquisition, ownership, use, sale or other disposition of Tokens (each a “relevant
matter”) held by or on behalf of the Purchaser. To the extent permitted by law, the
Purchaser agrees to indemnify, defend and hold the Issuer, the Parent and any of their
respective Affiliates, employees or agents (including developers, auditors, contractors
or founders) harmless on an after-tax basis for any claim, liability, assessment or
penalty with respect to any taxes (other than any net income taxes of the Issuer that
result from the Issuance) associated with or arising from any relevant matter;

(h) the Purchaser is not entitled, as a Party to this Purchase Agreement, to vote or receive
dividends or be deemed the holder of shares of the Issuer or the Parent for any
purpose, nor will anything contained herein be construed to confer on the Purchaser,
as such, any of the rights of a shareholder of the Issuer or the Parent or any right to
vote for the election of directors or upon any matter submitted to sharcholders at any
meeting thereof, or to give or withhold consent to any corporate action or to receive
notice of meetings, or to receive subscription rights to purchase shares of the Issuer or
the Parent or otherwise;

(i) each of the Issuer and the Parent retains all right, title and interest in all of their
respective intellectual property, including, without limitation, inventions, ideas,
discoveries, software, processes, marks, methods, information and data, whether or
not protectable by patent, copyright or trademark. The Purchaser may not use any of
the Issuer’s or the Parent’s intellectual property for any reason without the Issuer's or
the Parent’s prior written consent. Notwithstanding the foregoing, use by the
Purchaser of Telegram Messenger in accordance with the terms and conditions
thereof shall not be a violation of this clause 6.3(i);
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 17 of 29

PRIVATE & CONFIDENTIAL

Gj) none of the documentation prepared by the Issuer or the Parent in connection with the
Issuance or the development of the TON Network will constitute a Prospectus for the
purposes of the Prospectus Directive and no Prospectus will be prepared, approved by
any competent authority or published for the purposes of the Prospectus Directive;
and

(k) the Parent may transfer responsibility for the further development and maintenance of
the TON Network to a not-for-profit organisation expected to be called the “TON
Foundation” at such point in time and on such terms as the Parent shall determine in
its sole discretion.

ibe TERMINATION

7.1 Subject to clauses 7.2 and 7.3, this Purchase Agreement will automatically terminate upon the
earlier of:
(a) the Issuance;

(b) the occurrence of a Dissolution Event prior to the Deadline Date (as defined below);
and

(c) 31 October 2019 (the “Deadline Date”), if the Network Launch has not occurred as
of such date,

provided that, subject to clause 7.4, if this Purchase Agreement is terminated under clause
7.1(b) or 7.1(c), the Issuer and the Parent shall be jointly and severally liable to the
Purchaser for the payment of the Termination Amount upon the occurrence of a Dissolution
Event or immediately following the Deadline Date, as applicable. Any Termination Amount
shall be paid in U.S. Dollars, unless otherwise agreed by the Parties.

7.2 The Issuer and/or the Parent may at any time by giving notice in writing to the Purchaser
terminate this Purchase Agreement with immediate effect in the event that:

(a) the Issuer has not received the Purchase Amount on or prior to the Payment Date in
accordance with clause 2.2 of this Purchase Agreement; or

(b) the Purchaser has not executed and delivered to the Issuer on or prior to the Payment
Date (i) a completed Rep Letter Questionnaire; (ii) all executed Rep Letters required
pursuant to the Rep Letter Questionnaire or otherwise required by the Issuer in its
sole discretion; (iii) a completed KYC Form; and (iv) such other documents relating
to this Purchase Agreement as the Issuer may reasonably request.

73 Clauses 1, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21 shall survive any
termination of this Purchase Agreement under clause 7.1 or 7.2. Clause 5.2 shall survive a
termination of this Purchase Agreement only under clause 7.1(a).

7.4 Notwithstanding anything in this clause 7, neither the Issuer nor the Parent shall be required,
and neither the Issuer nor the Parent shall have any obligation, to pay, transfer or deliver the
Termination Amount, or to pay, transfer, distribute or deliver any other asset, funds, amount
or value, if the Purchaser is, or is acting as agent or nominee for or otherwise for or on behalf
of, or is a child, spouse, parent or sibling of, a Sanctioned Person or if this Purchase
Agreement is terminated in accordance with clause 7.2.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 18 of 29

PRIVATE & CONFIDENTIAL

8. LIMITATION OF LIABILITY

8.1 Notwithstanding anything to the contrary in this Purchase Agreement, the Parties hereby
acknowledge and agree that in the event the Termination Amount becomes payable and the
Termination Amount is paid by the Issuer and/or the Parent pursuant to clause 7.1(b) or
7.1(c), the Termination Amount shall be the Purchaser’s sole and exclusive remedy for
monetary damages under this Purchase Agreement.

8.2 Neither the Issuer nor the Parent, nor any of their respective representatives or Affiliates, shall
be liable under this Purchase Agreement for any consequential or indirect loss, loss of profit
or revenue, loss of goodwill or special, punitive or enhanced damages arising out of or
relating to any breach of this Purchase Agreement.

8.3 The aggregate combined liability of the Issuer and the Parent arising out of or related to this
Purchase Agreement, whether arising out of or as a result of breach of contract, tort or
otherwise, shall not exceed the Termination Amount (assuming a termination of this Purchase
Agreement pursuant to clause 7.1(b) or 7.1(c)).

8.4 The limitations of liability contained in this clause 8 shall not apply to any liability for any
claim to the extent that the same is attributable to fraud on the part of the Issuer or the Parent.

9, FORCE MAJEURE

The Parent shall not be liable or responsible to the Purchaser, nor be deemed to have
defaulted under or breached this Purchase Agreement, in each case, for any failure or delay in
fulfilling or performing clause 5.2 of this Purchase Agreement, if and to the extent that such
failure or delay is caused by, or results from, acts beyond the affected party’s reasonable
control, including, without limitation: (a) acts of God; (b) flood, fire, earthquake or explosion;
(c) war, invasion, hostilities (whether war is declared or not), terrorist threats or acts, or other
civil unrest; (d) applicable law or regulations; (e) action by any Governmental Authority; or
(f) technological changes (including changes imposed by platforms or networks on which
applications related to the Tokens and the TON Network would be made available).

10. ASSIGNMENT

10.1 Subject to clause 10.4, the Purchaser agrees and undertakes that during the Restricted Period
it shall not, without the prior written consent of the Issuer and the Parent:

(a) offer, pledge, sell, contract to sell, scll any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer, encumber or dispose of, directly or indirectly (through a direct or
indirect transfer, encumbrance or disposition of any interest in any entity, contract or
otherwise), the investment contract represented by this Purchase Agreement (or any
interest therein) or any Tokens, or any securities convertible into or exercisable or
exchangeable for the investment contract represented by this Purchase Agreement (or
any interest therein) or any Tokens, or publicly disclose the intention to make any
such offer, sale, pledge or disposition; or

(b) enter into any swap or other agreement that transfers, directly or indirectly, in whole
or in part, any of the economic consequences of ownership of the investment contract
represented by this Purchase Agreement (or any interest therein) or any Tokens,

whether any such transaction described in paragraphs (a) or (b) of this clause 10.1 is to be
settled by delivery of the investment contract represented by this Purchase Agreement (or any
interest therein) or any Tokens, in cash or otherwise.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 19 of 29

PRIVATE & CONFIDENTIAL

10.2 Subject to clauses 10.3 and 10.4, no Party may assign the benefit of this Purchase Agreement
(in whole or in part) or transfer, declare a trust of, pledge or otherwise dispose of in any
manner whatsoever its rights and obligations under this Purchase Agreement or subcontract or
delegate in any manner whatsoever its performance under this Purchase Agreement (each of
the above, a “dealing”) without the prior written consent of the Purchaser, in the case of a
dealing by the Issuer or the Parent, or the Issuer and the Parent, in the case of dealing by the
Purchaser.

10.3. The Issuer and the Parent shall be entitled, without the consent of the Purchaser, after having
given no less than three Business Days’ prior written notice to the Purchaser, to assign the
benefit of this Purchase Agreement (in whole or in part) or transfer any or all of their
respective obligations and liabilities under this Purchase Agreement (i) to any of their
respective Affiliates; or (ii) in connection with a reorganisation of the Issuer or the Parent
(including a change in the domicile or jurisdiction of incorporation of the Issuer or the
Parent).

10.4 The Purchaser shall be entitled, without the consent of the Issuer or the Parent, after having
given no less than three Business Days’ prior written notice to the Issuer and the Parent, to
assign the benefit of this Purchase Agreement (in whole or in part) or transfer any or all its
obligations and liabilities under this Purchase Agreement to any of its Affiliates (an
“Assignee”), provided that the Assignee: (i) undertakes in writing to the Issuer and the Parent
to be bound by the Purchaser’s obligations and liabilities under this Purchase Agreement; (ii)
warrants in writing to the Issuer and the Parent that each of the Purchaser’s Warranties is true,
accurate and not misleading as at the date of the assignment or transfer with respect to itself
(as if each reference to the Purchaser is construed as a reference to the Assignee); and (iii)
delivers such other documents to the Issuer relating to this Purchase Agreement as the Issuer
or the Parent may reasonably request.

11. NOTICES AND COMMUNICATION

The Parties agree that any notice or other communication to be given or made under or in
connection with this Purchase Agreement shall be in writing in the English language and sent
to the relevant address specified on the signature page or provided in electronic form
(including by email), unless otherwise specified in this Purchase Agreement. The Purchaser
shall promptly notify the Issuer and the Parent of any changes to the Purchaser’s mailing
address, telephone number or email address listed on the Purchaser’s signature page hereto.

12. PAYMENTS

12.1 All amounts payable by the Purchaser under this Purchase Agreement: (a) are exclusive of
any applicable value added or other taxes, all of which shall be separately and solely borne
and paid by the Purchaser (if and to the extent applicable); (b) shall be paid in full in
immediately available funds to the Issuer without any set-off, restriction or condition and
without any deduction or withholding (and to the extent any taxes are required to be deducted
or withheld therefrom under any applicable law or regulation, then the amounts so payable by
the Purchaser under this Purchase Agreement shall be grossed up such that the Issuer shall
receive the full Purchase Amount hereunder); (c) shall be paid to such account as the Issuer
shall notify to the Purchaser; and (d) shall not be reduced by any bank, brokerage, wire
transfer, transaction or other fees or expenses.

12.2 To the extent the Issuer notifies the Purchaser under clause 12.1(c) above to make the
payment to an account of the Parent, the parties agree and acknowledge that the Issuer’s right
to receive that payment shall be deemed assigned to the Parent in accordance with the Issuer’s
assignment rights under clause 10.3.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 20 of 29

PRIVATE & CONFIDENTIAL
13. CONFIDENTIALITY
13.1 Subject to clause 13.2, the Purchaser agrees that:
(a) the Purchaser shall, and shall cause its Affiliates and representatives and any

Purchaser Investor to, (1) keep this Purchase Agreement and any other information
provided to the Purchaser or its Affiliates or representatives or any Purchaser Investor
by or on behalf of the Issuer or the Parent secret at all times, except with the prior
written consent of the Issuer and the Parent, (ii) not disclose such information or
allow such information to be disclosed in whole or in part to any third party without
the prior written consent of the Issuer and the Parent, (111) not use such information in
whole or in part for any purpose other than in connection with the transactions
contemplated by this Purchase Agreement, and (iv) undertake to take all reasonable
measures to ensure the confidentiality of this Purchase Agreement and any other
information provided to the Purchaser or its Affiliates or representatives or any
Purchaser Investor by the Issuer or the Parent; and

(b) the Purchaser shall not, and shall cause its Affiliates and representatives and any
Purchaser Investor to not, without the prior written consent of the Issuer and the
Parent, use the Issuer or the Parent’s name or logo, or the name or logo of any of their
Affiliates or representatives, in any manner or format (including in any reference in or
links to websites, press releases or otherwise).

13.2 Notwithstanding the obligations set forth in clause 13.1, the Purchaser may, without the prior
written consent of the Issuer or the Parent, disclose to a third party this Purchase Agreement
and any other information provided to the Purchaser or its Affiliates or representatives or any
Purchaser Investor by or on behalf of the Issuer or the Parent to the extent required by
applicable law (including any applicable rule or regulation or by subpoena, writ, warrant,
order or directive of a court, arbitrator or governmental regulatory body, agency or authority),
in which case the Purchaser shall (i) promptly notify the Issuer and the Parent of such
requirement and cooperate with the Issuer and the Parent to limit the information disclosed to
only such information that the Purchaser, as advised by counsel, is required by applicable law
to disclose and (ii) seek to obtain a protective order over, or confidential treatment of, such
information.

14, INVALIDITY

If at any time any provision of this Purchase Agreement shall be held to be illegal, void,
invalid or unenforceable in whole or in part under any applicable law, then:

(a) such provision shall:

(i) to the extent that it is illegal, void, invalid or unenforceable be given no effect
and shall be deemed not to be included in this Purchase Agreement; and

(ii) not affect or impair the legality, validity or enforceability in that jurisdiction
of any other provision of this Purchase Agreement or the legality, validity or
enforceability under the applicable law of any other jurisdiction of such
provision or any other provision of this Purchase Agreement, provided that
such severance would not materially change the remaining terms of this
Purchase Agreement; and

(b) the Parties shall use all reasonable endeavours to replace such a provision with a valid

and enforceable substitute provision that carries out, as closely as possible, the
intentions of the Parties under this Purchase Agreement.

10
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 21 of 29

PRIVATE & CONFIDENTIAL

15. VARIATION AND WAIVER

15.1 Any provision of this Purchase Agreement may be varied only upon the written consent of the
Issuer, the Parent and the purchasers party to a Stage A Purchase Agreement who have agreed
to purchase a majority, in the aggregate, of the Purchase Amounts paid to the Issuer with
respect to this Purchase Agreement and the other Stage A Purchase Agreements outstanding
at the time of such variation, provided that any non-substantive or immaterial variation to a
provision of this Purchase Agreement, or a variation which does not put a purchaser under a
Stage A Purchase Agreement in a less favorable commercial position than the Purchaser
(other than as reflected by the different number of Tokens subscribed for by such other
purchasers), shall be effective if it is in writing and signed by or on behalf of cach of the
Parties. The expression “variation” shall, in each case, include any variation, supplement,
deletion or replacement however effected. Notwithstanding the foregoing, no provision in this
Purchase Agreement may be varied and the observance of any term hereof may not be waived
with respect to the Purchaser without the written consent of the Purchaser if such variation or
waiver adversely affects the Purchaser materially and disproportionately relative to
purchasers under the Stage A Purchase Agreements (other than as reflected by the different
number of Tokens subscribed for by such other purchasers).

15.2. No waiver of this Purchase Agreement or of any provision hereof will be effective unless it is
in writing (which, for this purpose, does not include email) and signed by the Party against
whom such waiver is sought to be enforced.

15.3. Any waiver of any right, claim or default hereunder shall be effective only in the instance
given and will not operate as or imply a waiver of any other or similar right, claim or default
on any subsequent occasion.

15.4 Any failure or delay by any person in exercising, or failure to exercise, any right or remedy
provided by law under this Purchase Agreement shall not impair or constitute a waiver of that
right or remedy or of any other right or remedy and no single or partial exercise of any right
or remedy provided by law or under this Purchase Agreement or otherwise shall prevent any
further exercise of the right or remedy or the exercise of any other right or remedy.

16. ENTIRE AGREEMENT

16.1 Each Party confirms that the content of this Purchase Agreement as expressly set out herein
represents the entire understanding, and constitutes the entire agreement of the Parties, in
relation to the subject matter hereof and the transactions contemplated hereby, and supersedes
all previous agreements, understandings or arrangements (whether express, implied, oral or
written (whether or not in draft form)) between the Parties with respect thereto (including any
letter of intent or indication of interest, but excluding any confidentiality agreement or any
confidentiality provision in any letter of intent or indication of interest), which shall cease to
have any further force or effect.

16.2 Each of the Parties acknowledges that in entering into this Purchase Agreement it has agreed
not to rely on any representation, warranty, collateral contract, undertaking or other assurance
(except the Issuer’s Warranties, the Parent’s Warranties and the Purchaser’s Warranties and
undertakings expressly set out in this Purchase Agreement, the Rep Letter Questionnaire, any
Rep Letter and the KYC Form) made by or on behalf of any other Party before the signature
of this Purchase Agreement, including during the course of negotiating this Purchase
Agreement.

16.3 Each of the Parties waives all rights and remedies which, but for this clause 16.3, might
otherwise be available to it in respect of any such representation, warranty, collateral contract,
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 22 of 29

PRIVATE & CONFIDENTIAL

undertaking or other assurance, provided that nothing in this clause 16.3 or clause 8 shall limit
or exclude any liability for fraud or fraudulent misrepresentation.

16.4 Each of the Parties acknowledges that all of its rights and remedies are contained or referred
to in this Purchase Agreement, and no Party shall have any other right or remedy, including a
claim for innocent or negligent misrepresentation or negligent misstatement.

16.5 Every term or condition implied by law in any jurisdiction in relation to the subject matter of
this Purchase Agreement shall be excluded to the fullest extent possible, and to the extent that
it is not possible to exclude any such term or condition, each Party irrevocably waives any
right or remedy in respect of it.

17. FURTHER ASSURANCE

Without limiting any other provision of this Purchase Agreement, the Purchaser shall, and
shall cause its Affiliates to, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably requested by
the Issuer to implement and give full effect to this Purchase Agreement, including, without
limitation, to enable the Issuer and the Parent to comply with applicable laws.

18. COUNTERPARTS

This Purchase Agreement may be executed in counterparts, and by each Party on separate
counterparts, but shall not be effective until each Party has executed at least one counterpart.
Each counterpart shall constitute an original of this Purchase Agreement, but the counterparts
shall together constitute one and the same instrument. Delivery of a counterpart of this
Purchase Agreement by email attachment shall be an effective mode of delivery.

19. TIME OF THE ESSENCE

Time shall be of the essence in respect of any dates, times and periods specified in clause 2.2
of this Purchase Agreement and in respect of any dates, times and periods which may be
substituted for that in accordance with this Purchase Agreement, or by agreement in writing
between the Parties.

20. THIRD PARTY RIGHTS

The Parties do not intend that any term of this Purchase Agreement should be enforceable by
any person who is not a party to this Purchase Agreement by virtue of the Contracts (Rights
of Third Parties) Act 1999 or otherwise.

21. GOVERNING LAW AND JURISDICTION

21.1 This Purchase Agreement and any claim, dispute or difference (including non-contractual
claims, disputes or differences) arising out of, or in connection with, it or its subject matter
shall be governed by, and construed in accordance with, English law,

21.2. Any claim, dispute, controversy or difference arising out of or in connection with this
Purchase Agreement, including any question regarding its existence, validity or termination,
shall be referred to and finally resolved by binding arbitration under the Rules of Arbitration
(the “Rules”) of the London Court of International Arbitration (the “LCLA”), which Rules are
deemed to be incorporated by reference into this clause 21.2.

21.3 There shall be three arbitrators, and the Parties agree that one arbitrator shall be nominated by
the Issuer and the Parent, and one arbitrator shall be nominated by the Purchaser, in each case

12
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 23 of 29

PRIVATE & CONFIDENTIAL

for appointment by the LCIA in accordance with the Rules. The third arbitrator, who shall act
as the chairman of the tribunal, shall be nominated by agreement of the two Party-appointed
arbitrators within fourteen days of the confirmation of the appointment of the second
arbitrator, or in default of such agreement, appointed by the LCIA.

21.4 The Parties consent to the consolidation of arbitrations commenced under this Purchase
Agreement and other All Purchase Agreements as follows:

(a) if two or more arbitrations are commenced under this Purchase Agreement and/or
other All Purchase Agreements, the arbitral tribunal shall have the power, upon the
application of any party, to order that the arbitrations be consolidated into a single
arbitration before that arbitral tribunal (a “Consolidation Order”);

(b) the party making the request shall provide copies of any request for consolidation to
all other applicable parties and to any appointed arbitrators;

(c) in determining whether to make such a Consolidation Order, the arbitral tribunal shall
take into account the circumstances of the case, including whether the arbitrations
raise common issues of law and fact, and whether a Consolidation Order would serve
the interests of justice and efficiency;

(d) if, before a Consolidation Order is made by an arbitral tribunal with respect to another
arbitration, arbitrators have already been appointed by the LCIA in that other
arbitration, their appointment shall be terminated upon the making of such
Consolidation Order. Such termination is without prejudice to the validity of any act
done or order made by an arbitrator prior to his or her termination; his or her
entitlement to fees and disbursements, or any Party’s entitlement to legal and other
costs incurred before termination; and the date when any claim or defence was raised
for the purpose of applying any limitation bar or any like rule or provision; and

(e) in the event of two or more conflicting Consolidation Orders, the Consolidation Order
that was made first in time shall prevail, unless all parties agree otherwise.

21.5 The seat, or legal place, of arbitration shall be London, England.
21.6 The language to be used in the arbitral proceedings shall be English.

21.7. The award shall be final and binding on the Parties and may be entered and enforced in any
court having jurisdiction.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 24 of 29

PRIVATE & CONFIDENTIAL

SCHEDULE 1
ISSUER’S WARRANTIES AND PARENT’S WARRANTIES
Each of the Issuer and the Parent severally warrants to the Purchaser that:

I. it is validly incorporated, in existence and duly registered under the laws of its jurisdiction of
incorporation;

2, the execution, delivery and performance by it of this Purchase Agreement is within its power
and has been duly authorised by all necessary action on its part;

a this Purchase Agreement will, when executed, constitute its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity;

4. to its knowledge, the performance and consummation of the transactions contemplated by this
Purchase Agreement do not and will not:

(a) violate any judgment, statute, rule or regulation applicable to it (assuming the
accuracy of the Purchaser’s Warranties);

(b) result in the acceleration of any material contract to which it is a party or by which it
is bound; or
(c) result in the creation or imposition of any lien upon any of its material properties,

assets or revenues or the suspension, forfeiture, or nonrenewal of any material permit,
license or authorisation applicable to it, its business or operations; and

3. no consents or approvals are required by it in connection with the performance of this
Purchase Agreement, other than its corporate approvals.
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 25 of 29

PRIVATE & CONFIDENTIAL

SCHEDULE 2
PURCHASER’S WARRANTIES
The Purchaser warrants to the Issuer and the Parent that:

I. if the Purchaser is an entity, the Purchaser is validly formed, in existence and duly registered
under the laws of its jurisdiction of formation;

2, the Purchaser has the full legal capacity, power and authority to execute and deliver this
Purchase Agreement and to perform its obligations hereunder;

a this Purchase Agreement will, when executed, constitute a legal, valid and binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating to or affecting
the enforcement of creditors’ rights generally and general principles of equity;

4. the entry into this Purchase Agreement and the consummation of the transactions
contemplated thereby is lawful under the laws of the jurisdiction of the Purchaser's
incorporation and the jurisdiction in which it operates (if different), and such purchase will
not contravene any law, regulation or regulatory policy applicable to the Purchaser;

5: it has been advised that the investment contract represented by this Purchase Agreement is a
security and that the offers and sales thereof have not been registered under any country’s
securities laws and, therefore, the investment contract represented by this Purchase
Agreement cannot be resold except in compliance with each applicable country’s laws;

6. the Purchaser is entering into the investment contract represented by this Purchase Agreement
and purchasing this security and the Tokens for its own account, not for the benefit of any
other person (other than any Purchaser Investor) and not with a view towards, or for resale in
comnection with, the sale or distribution thereof (provided, however, that by making the
representations and warranties herein, except as sect forth in this Purchase Agreement, the
Purchaser does not agree to hold any of the Tokens for any minimum or other specific term
and reserves the right to dispose of the Tokens at any time in accordance with applicable
securities laws and the terms of this Purchase Agreement). The Purchaser does not presently
have any agreement or understanding, directly or indirectly, with any Person to distribute this
security or any of the Tokens;

3 the Purchaser is a sophisticated party with sufficient knowledge and experience in financial
and business matters to evaluate properly the merits and risks of entering into this Purchase
Agreement, including the merits and risks associated with subscribing for Tokens. The
Purchaser understands that its investment hereunder and in the Tokens involves a high degree
of risk. The Purchaser has conducted its own analysis and made its own decision to enter into
this Purchase Agreement and agree to purchase the Tokens and has obtained such
independent advice (including accounting, legal and tax advice) in this regard as it deemed
appropriate; and the Purchaser has not relied in such analysis or decision on any Person other
than its own independent representatives. The Purchaser and its representatives have been
afforded the opportunity to make inquiries of the Issuer and/or the Parent. The Purchaser can
afford a complete loss of its investment hereunder, should such loss occur, and without any
financial hardship, should such loss occur;

8. if the Purchaser is an individual, the Purchaser is not (i) a resident of, or located in, the State

of New York, or (ii) conducting any business or activities with respect to this Purchase
Agreement or the receipt of Tokens in or involving the State of New York;

15
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 26 of 29

PRIVATE & CONFIDENTIAL

9, if the Purchaser is an entity, the Purchaser (i) is not formed, organised, or incorporated in or
under the laws of the State of New York, (ii) does not have its principal place of business in
the State of New York and (iii) is not conducting any business or activities with respect to this
Purchase Agreement or the receipt of Tokens in or involving the State of New York; and no
director, officer, employee or other representative of the Purchaser involved in this Purchase
Agreement or the receipt of Tokens resides in, is located in, or for employment purposes is
based in, the State of New York;

10, the Purchaser has completed and delivered to the Issuer a Rep Letter Questionnaire and all
Rep Letters required thereunder or otherwise required by the Issuer in its sole discretion, and
the information contained in such Rep Letter Questionnaire and Rep Letters is true, accurate
and not misleading;

11, the Purchaser has completed and delivered to the Issuer a KYC Form and the information
contained in such K YC Form is true, accurate and not misleading;

12, the Purchaser is in compliance with all Money Laundering Laws applicable to it;

13. none of the Purchaser or any person having a direct or indirect beneficial interest in the
Purchaser or in the Tokens to be acquired by the Purchaser, is a Sanctioned Person, or a child,
spouse, parent or sibling of a Sanctioned Person;

14. the Purchaser will not use any Tokens, directly or indirectly, in connection with any
transaction, dealing or activity in violation of Money Laundering Laws or Sanctions;

15. none of the proceeds paid to the Issuer by the Purchaser have been derived in violation of
applicable laws, including applicable Money Laundering Laws, counter terrorism laws, and
laws relating to bribery or corruption; and

16. the Purchaser has:

(a) obtained (or procured the obtaining of) and will maintain (or procure the maintenance
of) all financial services regulatory licences, authorisations, approvals and
registrations (each a “Consent”; and

(b) filed (or procured the filing) with all appropriate regulatory bodies such notifications,

that are legally required for the Purchaser to appropriately and validly arrange for tt and, if
applicable, any Purchaser Investor to enter into this Purchase Agreement, to purchase Tokens
and/or to acquire any direct or indirect interest therein (including, where the Purchaser has
solicited or will solicit investors for the purpose of entering into this Purchase Agreement
and/or purchasing Tokens directly or indirectly through any entity or otherwise, such
Consents and notifications as are required for such solicitations and/or the establishment,
promotion and/or management of the Purchaser or such entity or otherwise).
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 27 of 29

PRIVATE & CONFIDENTIAL

IN WITNESS WHEREOF, each of the undersigned has caused this Purchase Agreement to be
duly executed this _27__ day of September _; 2018.

 

SIGNED by Pavel Durov — Bach

for and on behalf of TON ISSUER INC, as the Issuer Authorised signatory
Address: Craigmuir Chambers

Road Town

Tortola VG1110

British Virgin Islands
Telephone: +44 118 328 7060

Email: IR@telegram.org
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 28 of 29

PRIVATE & CONFIDENTIAL
SIGNED by Pavel Durov
for and on behalf of TELEGRAM GROUP INC. Authorised signatory
Address: Geneva Place

Waterfront Drive

P.O. Box 3469

Road Town

Tortola

British Virgin Islands
Telephone: +d4 118 328 7060

Email: [R@telegram.org
Case 1:19-cv-09439-PKC Document 247-19 Filed 07/01/20 Page 29 of 29

PRIVATE & CONFIDENTIAL

SIGNED by mime LE Sik (insert name of

authorised signatory) for and on behalf of

 

q? oboe bridcews, S.A , as the Purchaser

(insert legal entity type)

 

2 he C oO O00 [ t hve tis Wat Ae Au Y g Dc us)

Purchase Amount: > 30

 

0a \ =
Address: Dd. no~ te ot 135¢

3285 TAM Wi SWIPE RL RED
Telephone:

Email:

 
